Citation Nr: 1737290	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee since July 15, 2011.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to June 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2015 Board hearing, and a transcript of the hearing has been associated with the claims file.

In May 2016, the Board remanded the issue of entitlement to an increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee since July 15, 2011 for further development. As per the remand instructions, the RO afforded the Veteran a VA examination, in July 2016, for his orthopedic disability of his left lower extremity and obtained recent VA treatment records from the Salem and Danville VA Medical Centers in Virginia. The Board finds that there has been substantial compliance with its remand directives, and the matter is now properly before it. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Since July 15, 2011, the Veteran's disability status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee has manifested by pain, stiffness, and swelling in the Veteran's left ankle and left knee, with noncompensable limitation of motion and a nonpainful and nontender surgical scar, all of which led to no more than moderate knee or ankle disability which is most closely approximated by the assigned 20 percent disability rating.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee since July 15, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee since July 15, 2011.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. 

In its May 2015 decision, the Board found that the Veteran's status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee resembled a 20 percent disability rating and denied a rating in excess of 20 percent through July 15, 2011. The May 2015 Board decision also remanded the Veteran's left lower extremity claim, since July 15, 2011, so that he could be afforded a VA examination to assess this time-point. Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period since July 15, 2011.

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2016). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2016). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. For the purpose of rating disability from arthritis, the knee is considered one major joint. 38 C.F.R. § 4.45 (2016). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016). The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003, 5010 (2016). When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2016). 

The Veteran seeks entitlement to an increased disability rating in excess of 20 percent, since July 15, 2011, for his disability status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee, which is currently rated under DC 5262, for impairment of the tibia and fibula. See 38 C.F.R. § 4.71a , DC 5262 (2016). 

Under DC 5262, a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum schedular 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace. Id. 

The Veteran contends that his disability involving his left foot, knee, and ankle have gotten worse and warrant a disability rating in excess of 20 percent. The Veteran testified that he experiences pain, aching, numbness, and tingling in legs and that his post-surgical scar sometimes has gotten abscessed and swollen. See March 2015 Transcript.

The Veteran was afforded a VA examination in July 2016 to assess his left leg, left knee, left ankle, and post-surgical scar.

In regards to the Veteran's left ankle, he reported symptoms including flare-ups of the left ankle which was described as sharp pain that occurs every day and lasts about an hour. Range of motion of the left ankle was measured as 0 to 20 degrees dorsiflexion and 0 to 45 degrees for plantar flexion. While the Veteran's left ankle showed normal range of motion; however, the examiner noted reported the Veteran's objective report of pain with plantar flexion and noted localized tenderness and pain on palpation of the left ankle joint. The examination revealed no evidence of pain with weight bearing or objective evidence of crepitus. The Veteran was able to perform repetitive-use testing with no additional functional loss. The examiner endorsed that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. The Veteran's muscle strength was within normal limits and there was no muscle atrophy noted on exam; additionally, there was no ankylosis of joint instability of the left ankle. The examination was performed in the absence of a flare-up and the examiner was unable to say without resorting to mere speculation if pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.

In regards to the Veteran's left knee, he reported experiencing daily flare-ups with shooting pain that travel to his back which last all day. Range of motion findings of the left knee included flexion to 140 degrees and extension to 0 degrees without objective evidence of painful motion, and no loss of range of motion upon repetition. The examination revealed no evidence of pain with weight bearing or objective evidence of crepitus. There was no objective evidence of painful motion or localized tenderness or pain on palpation of the joint or associated soft tissue on examination. The Veteran was able to perform repetitive-use testing with no additional functional loss. The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. The Veteran's muscle strength was within normal limits and there was no ankylosis of the left knee. There was no history of lateral instability or recurrent subluxation of the left knee. The examination was performed in the absence of a flare-up and the examiner was unable to say without resorting to mere speculation if pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.

In regards to the Veteran's surgical scar, the July 2016 examination noted that the Veteran reported tenderness of the scar located on the left ankle; however, the examiner indicated that there was no objective evidence of pain of the surgical scar. He noted a linear scar located on the left lateral malleolus that measured 18 cm. The examiner opined that the Veteran's scar was asymptomatic.

Finally, the examiner noted that the Veteran's left ankle, knee, and scar conditions did not have significant effects upon his usual occupation. The Veteran works as a truck driver and reported, at his March 2015 hearing before the Board, that he is able to work where he drives a dump truck with a clutch.

After consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent evaluation for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee since July 15, 2011. The medical evidence indicates that the Veteran exhibits normal range of motion in the left knee and left ankle. The Board has also considered functional loss due to pain, fatigue, weakness, lack of endurance, incoordination, and flare-ups, as cited in Deluca at 288, but finds that a higher rating is not warranted as per 38 C.F.R. § 4.59 (2016) as no functional loss was noted.

As noted above, in order to warrant in increased 30 percent disability rating under DC 5262, the evidence must show malunion of the tibia and fibula with marked knee or ankle disability; for an increased 40 percent disability rating, there must be nonunion of the tibia and fibula with loose motion, requiring a brace. See 38 C.F.R. §4.71a, DC 5262 (2016).

The Board notes that the Veteran is competent to report his observable symptoms, including pain, stiffness, and swelling in his left ankle and knee. See Layno v. Brown, 6 Vet. App. 465 (1994). The Board has acknowledged the Veteran's subjective reports of pain, but notes that these are contemplated by the assigned 20 percent disability rating. See 38 C.F.R. § 4.59. To the extent the Veteran's lay statements assert entitlement to an increased disability rating, he is not competent to assess complex musculoskeletal conditions, which require medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has also considered whether an increased disability rating is warranted under alternate diagnostic codes which evaluate impairment of the knee, leg, and ankle, including DC 5003 (degenerative arthritis), DC 5256 (ankylosis of the knee), DC 5257 (other impairment of the knee, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion of the leg), DC 5261 (limitation of extension of the leg), and DC 5263 (genu recurvatum), DC 5270 (ankylosis of the ankle), and DC 5271 (limited motion of the ankle). However, in light of the objective evidence of record, including the detailed VA examination discussed above, the Board finds that none of these particular diagnostic codes leads to an increased disability rating. For instance, there was a non-compensable level of loss of flexion or extension, the knee was stable and did not result in recurrent subluxation or lateral instability, and the scar was superficial, non-painful, and categorized as asymptomatic. 

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589. However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent since July 15, 2011. The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be denied, and the claim must be denied. See 38 U.S.C.A. § 5107 (a) (West 2014); 38 C.F.R. §§ 3.102 , 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee since July 15, 2011 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


